
	
		I
		111th CONGRESS
		2d Session
		H. R. 5501
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2010
			Mr. King of New York
			 (for himself, Mr. Pence,
			 Mrs. McMorris Rodgers,
			 Mr. Smith of Texas,
			 Mr. McKeon,
			 Mr. Sessions,
			 Mr. Rogers of Alabama,
			 Mr. Gohmert,
			 Mr. Tiahrt,
			 Mr. Franks of Arizona,
			 Mr. Buchanan,
			 Mr. Latta,
			 Mr. Chaffetz,
			 Mr. Hunter,
			 Mr. Miller of Florida,
			 Mr. Culberson,
			 Mrs. Blackburn,
			 Mrs. Bachmann,
			 Mr. Roskam,
			 Mr. Austria,
			 Mr. Olson,
			 Mr. Broun of Georgia,
			 Mr. Posey,
			 Mr. Bilirakis,
			 Mr. Campbell,
			 Mrs. Miller of Michigan,
			 Mr. Daniel E. Lungren of California,
			 Mr. Lee of New York,
			 Mr. Carter,
			 Mr. McClintock,
			 Mr. Coble,
			 Mr. Wilson of South Carolina,
			 Mr. Burton of Indiana,
			 Mr. Lewis of California,
			 Mr. Calvert,
			 Mr. Gallegly,
			 Mr. Terry,
			 Mr. Kirk, and
			 Mr. Bishop of Utah) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To prohibit United States participation on the United
		  Nations Human Rights Council (UNHRC) and prohibit contributions to the United
		  Nations for the purpose of paying for any United Nations investigation into the
		  flotilla incident.
	
	
		1.Short titleThis Act may be cited as the
			 America Stands with Israel
			 Act.
		2.FindingsCongress finds the following:
			(1)A
			 state of armed conflict exists between Israel and the Hamas regime controlling
			 Gaza. Hamas has launched 10,000 rockets against Israeli civilians, and is
			 presently smuggling in arms and military supplies into Gaza, by land and sea,
			 in order to fortify its positions and continue its attacks.
			(2)Under
			 international law, Israel has the right to protect the lives of its civilians
			 from Hamas attacks, and, consequently, has undertaken measures to defend
			 itself, including the imposition of a maritime blockade to curb Hamas
			 rearmament. Under international maritime law, when a maritime blockade is in
			 effect, no vessels can enter the blockaded area. Its use of force for soldiers
			 to defend themselves is also acceptable under international law.
			(3)Hamas is a
			 terrorist organization recognized by the United States and the European Union
			 whose charter calls for the destruction of Israel. Hamas has also illegally
			 taken control of Gaza and has used rockets, mortars, and suicide bombs to kill
			 hundreds of Israelis and Americans inside of Israel, which it continues to this
			 day.
			(4)Hamas is funded
			 and directly supported by Iran which uses it as a proxy to fight Israel. In
			 addition, Iran recently announced it would send Iranian ships to escort future
			 ships attempting to break the Gaza blockade.
			(5)In 2002, Israel
			 intercepted the Karine A which was found to be carrying 50 tons of weapons
			 destined for Hamas and, in 2009, Israel intercepted the Francop carrying
			 hundreds of tons of weapons destined for Hezbollah.
			(6)Israel allows
			 approximately 15,000 tons of supplies to enter Gaza on a daily basis. In the
			 last 18 months over a million tons of humanitarian supplies have entered Gaza
			 from Israel.
			(7)Even though Israel
			 repeatedly warned the flotilla it would not be allowed entry in to Gaza and
			 offered to deliver to Gaza the humanitarian goods that the flotilla was
			 carrying, Israel was rebuffed.
			(8)Greta Berlin, one
			 of the leaders of the flotilla, admitted the purpose was not to bring
			 humanitarian aid to Gaza but rather to end the blockade.
			(9)The main organizer of the flotilla was the
			 Turkish Humanitarian Relief Foundation, which has publicly affirmed its links
			 to Hamas, maintains an office in Gaza, and has ties to other terrorist
			 organizations, including al-Qaeda, and several of the passengers on the
			 flotilla have links or have provided financial support to Hamas, Palestinian
			 Islamic Jihad, and al-Qaeda.
			(10)According to its
			 Web site, the United Nations Human Rights Council is an intergovernmental body
			 within the United Nations consisting of 47 countries responsible for
			 strengthening the promotion and protection of human rights around the globe.
			 However, its members include such notorious violators of human rights as China,
			 Cuba, Egypt, Saudi Arabia, and Russia. In addition, the Human Rights Council
			 has produced the deeply flawed and biased United Nations Fact Finding Mission
			 on the Gaza Conflict (Goldstone Report) which was rejected by the Obama
			 Administration and Congress, and at least 27 resolutions specifically
			 condemning Israel.
			3.Statement of
			 CongressCongress declares
			 that the United States stands with the Government of Israel and the Israeli
			 people.
		4.Sense of
			 CongressIt is the sense of
			 Congress that the United States—
			(1)supports Israel’s
			 unconditional right to defend itself;
			(2)supports Israel’s
			 naval blockade of Gaza; and
			(3)should oppose any
			 United Nations investigation into the flotilla incident.
			5.Actions at the
			 United Nations Human Rights Council; Prohibition on certain
			 contributions
			(a)Cessation of
			 membershipThe Secretary of
			 State shall direct the United States Permanent Representative to the United
			 Nations to cease United States participation in and membership on the United
			 Nations Human Rights Council.
			(b)Prohibition on
			 certain contributions
				(1)In
			 generalThe Secretary of
			 State may not contribute to the United Nations any funds to be used to pay for
			 an investigation into the flotilla incident.
				(2)RecaptureThe
			 Secretary of State shall ensure that no United States contributions to the
			 United Nations are used for an investigation into the flotilla incident,
			 including, where necessary, by withholding from United States contributions to
			 the regularly assessed biennial budget of the United Nations amounts equal to
			 any amounts so expended.
				
